Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Asao et al (U.S. 2004/0188733) in view of Mihajlovic et al (U.S. 10,777,248).  Asao discloses a magnetic tunnel junction (MTJ) element (figure 1) which includes ferromagnetic layers 71 and 72 separated by a tunnel insulating layer 73.  Asao further teaches that the MTJ element may be utilized in a MTJ device where the MTJ 21a is curved as shown in figure 8.  The ferromagnetic layers may have thicknesses in the nanometer range (paragraph 0075).
Asao depicts parallel anisotropy rather than perpendicular anisotropy.
Mihajlovic teaches that parallel and perpendicular anisotropy were both known for MTJ elements in the prior art and were alternative approaches that were known to be applied to matching structural MTJ arrangements (note figures 1 to 3 and column 4 – lines 1 to 60).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the MTJ device of Asao utilize perpendicular anisotropy for the ferromagnetic layers of the MTJ element.  The motivation would have been: as evidenced by Mihajlovic it was recognized in the art that perpendicular anisotropy could be utilized as an advantageous alternative to parallel anisotropy in a MTJ element.
The Examiner’s position is that the structure of Asao in view of Mihajlovic will inherently exhibit the capability to meet the functional language “with the purpose of providing thermal stability to its out-of-plane magnetization configurations through shape-induced reduction of the demagnetization field and the excitation of dynamic exchange energy barriers via the tendency of the magnetization under these conditions to produce vortexes when disturbed”.

Allowable Subject Matter
Claims 2 to 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 to 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to arguments filed 9-1-2022
On page 3 of the remarks, applicant argues that it would be implausible for anyone skilled in the art to take the curved magnetic layers of the prior art and replace in-plane magnetization with perpendicular to plane magnetization.
In response, the Examiner’s position remains that in-plane and perpendicular to plane alternatives had been established for a variety of magnetic and magnetoresistive type devices as functional alternative approaches and as a limited number of magnetization options exist, with in-plane and perpendicular to plane being two of the must fundamental options, one of ordinary skill in the art would have found it obvious to try such various basic options and would have been fully capable of making such modifications.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note Worledge (U.S. 6,833,573) which discloses a curved free layer (note figures 1B and 1C) and makes reference to shape induced anisotropy (note column 4 – lines 35 to 38).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, November 15, 2022